UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 27, 2010 MAYFLOWER BANCORP, INC. (Exact Name Of Registrant As Specified In Charter) Massachusetts 000-52477 04-1618600 (State Or Other Jurisdiction of Incorporation) Commission File Number IRS Employer Identification No. 30 South Main Street, Middleboro, Massachusetts02346 (Address Of Principal Executive Offices)(Zip Code) (508) 947-4343 (Registrant’s telephone number, including area code) Not Applicable (Former Name Or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On May 27, 2010, Mayflower Bancorp, Inc. (the “Company”) issued a press release announcing its unaudited financial results for the three and twelve months ended April 30, 2010.For more information, reference is made to the Company’s press release dated May 27, 2010, a copy of which is attached to this Report as Exhibit 99.1 and is furnished herewith. Item 8.01Other Events On May 27, 2010, the Board of Directors of the Company announced that it has declared a cash dividend on the Company’s outstanding shares of stock. The dividend of $0.06 per share will be paid on or about June 17, 2010 to stockholders of record on June 10, 2010.A copy of the press release announcing the dividend declaration is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) The following exhibit is furnished herewith: Exhibit 99.1 Press Release dated May 27, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAYFLOWER BANCORP, INC. Date: May 28, 2010 By: /s/ Edward M. Pratt Edward M. Pratt President and Chief Executive Officer
